Citation Nr: 0719781	
Decision Date: 06/29/07    Archive Date: 07/05/07	

DOCKET NO.  03-25 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
prior to August 28, 2006, for traumatic arthritis, residuals 
of a fracture of L1, and to an evaluation in excess of 
40 percent from August 28, 2006. 

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the left patella, currently evaluated at 
10 percent. 

3.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from November 2002 and July 
2004 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, that 
denied the benefits sought on appeal.  In March 2006, the 
Board returned the case for additional development, and the 
case was subsequently returned to the Board for further 
appellate review.


FINDINGS OF FACT

1.  Prior to August 28, 2006, the veteran's lumbar spine 
disability manifested a demonstrable deformity of the L1 
vertebrae and moderate limitation of lumbar spine motion, but 
was not productive of severe limitation of lumbar spine 
motion or limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.

2.  As of August 28, 2006, the veteran's lumbar spine 
disability is not shown to manifest unfavorable ankylosis of 
the entire thoracolumbar spine or of the entire spine.

3.  The veteran's left knee disability is not shown to 
manifest recurrent subluxation or lateral instability, 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.

4.  Service connection has been established for traumatic 
arthritis, residuals of a fracture of L1, evaluated as 
40 percent disabling, for traumatic arthritis, residuals of a 
left patella fracture, evaluated as 10 percent disabling, and 
for residuals of a fracture of the left mandible and for 
lacerations scars of the left eyebrow, face and chin, both 
evaluated as noncompensably disabling, for a combined 
schedular evaluation of 50 percent.

5.  The veteran's service-connected disabilities are not 
shown to be of such a nature and severity as to preclude the 
performance of all types of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2006, the criteria for a 30 percent 
evaluation for traumatic arthritis, residuals of a fracture 
of L1 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5285 and 5235 (2001-2006).

2.  As of August 28, 2006, the criteria for an evaluation in 
excess of 40 percent for traumatic arthritis, residuals of a 
fracture of L1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5235 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left patella have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5010 (2006).

4.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.1-4.14, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in June 2002, July 2002, March 2004 and 
August 2006.  The RO also provided assistance to the veteran 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.

The veteran essentially contends that the evaluations 
assigned for his lumbar spine and left knee disability do not 
accurately reflect the severity of those disabilities.  The 
veteran maintains, in essence, that those disabilities are so 
severe that he is unable to obtain or maintain any type of 
substantially gainful employment.

Increased Evaluation Claims

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

Residuals of a Fracture of L1

A review of the record discloses that a rating decision dated 
in May 1972 granted service connection for traumatic 
arthritis as a residual of a fracture of L1.  That rating 
decision assigned a 10 percent evaluation under Diagnostic 
Code 5010.  A rating decision dated in May 1997 increased the 
evaluation for the veteran's lumbar spine disability from 
10 percent to 20 percent.  During the course of this appeal, 
a rating decision dated in January 1997 increased the 
evaluation for the veteran's back disability from 20 percent 
to 40 percent, effective from August 28, 2006, the date of a 
recent VA examination.

Under the criteria in effect when the veteran filed his claim 
for an increased evaluation the evaluations for residuals of 
a fracture of a vertebra were assigned at a 60 percent level 
with cord involvement and abnormal mobility requiring a neck 
brace (jury mass) and a 100 percent evaluation with cord 
involvement, rendering the veteran bedridden or requiring 
long leg braces.  In other cases, the residuals were to be 
evaluated in accordance with definite limitation of motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
a vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2001).  Traumatic arthritis, which is evaluated as 
degenerative arthritis under Diagnostic Code 5003 is also 
evaluated based on the degree of limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5292 for limitation of lumbar spine 
motion, a 10 percent evaluation is for assignment for slight 
limitation of lumbar spine motion, a 20 percent evaluation 
for moderate limitation of motion and a 40 percent evaluation 
for severe limitation of lumbar spine motion.

The Board observes that the schedular criteria used to 
evaluate the spine were revised and amended in September 2002 
and September 2003.  Under the changes effective in September 
2002 no changes were made to Diagnostic Codes 5010, 5285 or 
5292, but rather involved changes in the evaluation of 
intervertebral disc syndrome.  Since the veteran is not shown 
to have disc disease, the changes effective in September 2002 
have no bearing on the veteran's claim.

The changes effective September 26, 2003, provide for a 
General Rating Formula for Diseases and Injuries of the Spine 
that assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  Under the General Rating Formula, a 20 percent 
evaluation is for assignment when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
with muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  The next higher 
40 percent evaluation is for assignment when forward flexion 
of the thoracolumbar spine is 30 degrees or less or when 
there is favorable ankylosis of the entire thoracolumbar 
spine.  Higher evaluations at the 50 percent level are 
provided with evidence of unfavorable ankylosis of the entire 
thoracolumbar spine and a 100 percent evaluation for 
unfavorable ankylosis of the entire spine.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235.

The evidence for consideration in assigning a disability 
evaluation for the veteran's lumbar spine disability consists 
of a statement from the veteran's private physician and VA 
medical records, including the reports of VA examinations 
performed in October 2002 and August 2006.  After reviewing 
this evidence, the Board finds that the veteran is entitled 
to a 30 percent evaluation for his lumbar spine disability 
prior to August 28, 2006, but that the evidence does not 
demonstrate entitlement to an evaluation in excess of 
40 percent from August 28, 2006.

The October 2002 VA examination included X-rays which showed 
degenerative changes and an old compression deformity at L1.  
On physical examination deep tendon reflexes were 1+ 
throughout and equal and the veteran's gait was unaffected.  
Motor strength in the lower extremities was described as 5/5 
and the veteran was able to stand on his heels and toes.  
There was no spasm of the paraspinous muscles, however, there 
was tenderness at the lower center portion of the column at 
L4-5.  Motion of the lumbar spine was described as flexion to 
70 degrees, extension to 20 degrees, lateral flexion to 
35 degrees and rotation to 45 degrees.

Based on that examination, the Board finds that the veteran 
is entitled to a 30 percent evaluation for the residuals of 
his fracture of L1.  The examination demonstrated the 
presence of moderate limitation of motion, thereby warranting 
the assignment of a 20 percent evaluation for limitation of 
lumbar spine motion under Diagnostic Code 5292.  However, 
Diagnostic Code 5285 directs that with evidence of a 
demonstrable vertebral deformity, a 10 percent evaluation is 
to be assigned for that deformity to be added to the 
demonstrated limitation of motion.  Thus, the veteran is 
entitled to a 30 percent evaluation based on the presence of 
moderate limitation of lumbar spine motion and an old 
compression deformity at L1, but since the examination did 
not demonstrate the presence of severe limitation of motion, 
the veteran is not entitled to an evaluation in excess of 
30 percent based on the findings of the November 2002 VA 
examination.  

Under the criteria in effect as of September 2003, the Board 
also finds that the veteran is not entitled to an evaluation 
in excess of the 30 percent assigned based on the November 
2002 VA examination.  In particular, medical records dated 
from that date forward do not show that forward flexion of 
the thoracolumbar spine was limited to 30 degrees or less or 
that there was favorable ankylosis of the entire 
thoracolumbar spine.  Therefore, since the requisite 
limitation of motion was not shown for an evaluation in 
excess of 30 percent under the criteria in effect as of 
September 2003, the Board finds that prior to the date of the 
August 2006 VA examination the medical evidence did not 
demonstrate entitlement to an evaluation in excess of 
30 percent based on the presence of a demonstrable deformity 
of L1 and moderate limitation of motion.

However, the August 2006 VA examination demonstrated that 
active flexion of the lumbar spine was from 0 to 35 degrees 
and that pain began at 30 degrees and ended when motion 
stopped.  There was pain on both active and passive range of 
motion, pain after repetitive use, but reportedly no 
additional loss of motion on repetitive use of the joint.  It 
was based on the range of motion findings from that 
examination that the RO increased the evaluation for the 
veteran's lumbar spine disability from 20 percent to 
40 percent.  Given the fact that motion of the thoracolumbar 
spine was reported at the time of the examination, the 
veteran clearly did not have unfavorable ankylosis of the 
entire thoracolumbar spine or unfavorable ankylosis of the 
entire spine, either of which would warrant the veteran an 
evaluation in excess of the 40 percent assigned by the RO as 
of August 28, 2006.  The Board would again observe that 
X-rays taken at the time of the examination disclosed that 
the veteran did not have any disc disease of the lumbar 
spine, and as such, consideration of a rating based on the 
presence of intervertebral disc syndrome would be 
inappropriate.

Therefore, the Board concludes that the veteran is entitled 
to a 30 percent evaluation prior to August 28, 2006, but that 
he is not entitled to an evaluation in excess of 40 percent 
from August 28, 2006.



Fracture of the Left Patella

The May 1972 rating decision also granted service connection 
for postoperative residuals of a fracture of the left patella 
with traumatic arthritis.  That rating decision assigned a 
10 percent evaluation under Diagnostic Code 5010.  That 
evaluation has remained in effect since that time.

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis, which in turn is evaluated based 
on the degree of limitation of motion present in the knee.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under the 
Diagnostic Codes pertaining to limitation of motion of the 
knee, a 10 percent evaluation is for assignment when flexion 
is limited to 45 degrees, a 20 percent evaluation when 
flexion is limited to 30 degrees and a 30 percent evaluation 
when flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  In addition, a 10 percent 
evaluation is for assignment when extension is limited to 
10 degrees, a 20 percent evaluation when extension is limited 
to 15 degrees and a 30 percent evaluation when extension is 
limited to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

After reviewing the evidence of record, the Board finds that 
the evidence does not demonstrate an entitlement to an 
evaluation in excess of the currently assigned 10 percent 
evaluation for traumatic arthritis of the left knee.  At the 
time of the October 2002 VA examination, there was no 
swelling of the left knee, but there was slight crepitus of 
the left knee.  There was no medial or lateral instability 
and motion of the knee was reported to be flexion to 
125 degrees and extension to 180 degrees [normal flexion and 
extension of the knee is described as from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II.]  Similarly, motion of the knee 
at the time of the August 2006 VA examination was described 
as from 0 to 45 degrees with pain on both active and passive 
ranges of motion.  There was pain after repetitive use, but 
no additional loss of motion on repetitive motion of the 
joint.  The examination also reported that there was no 
instability of the left knee.

Based on this evidence, the Board finds that the veteran is 
not entitled to an evaluation in excess of the currently 
assigned 10 percent evaluation.  VA examinations have not 
described extension being limited to 15 degrees or flexion 
limited to 30 degrees.  While VA outpatient treatment records 
may document the veteran's complaints of left knee pain, 
there are no clinical findings which describe the requisite 
limitation of motion to warrant an evaluation in excess of 
the currently assigned 10 percent evaluation.  While there 
was pain on motion, both actively and passively, the examiner 
specifically indicated that upon repetitive use of the joint 
there was no additional loss of motion.  The examiner 
indicated that the veteran had flare-ups of pain 
approximately 2 times a week, but he was unable to determine 
any specific degree of additional limitation of motion during 
a flare-up without resort to mere speculation as he had not 
witnessed a flare-up.  Therefore, the Board concludes that 
the evidence is insufficient to warrant an evaluation in 
excess of 10 percent even with consideration of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The Board has also considered whether an evaluation for the 
veteran's knee disability could be assigned under Diagnostic 
Code 5257 based on recurrent subluxation or lateral 
instability.  However, both the October 2002 and August 2006 
VA examinations specifically note that there is no 
instability of the knee, and VA outpatient treatment records 
do not document the presence of any instability of the knee.  
As such, consideration of an evaluation under Diagnostic 
Code 5257, including a separate evaluation for the veteran's 
knee disability under that diagnostic code is not warranted.

Total Evaluation based on Individual Unemployability

The veteran essentially contends that his service-connected 
back and left knee disabilities are so severe that he is 
unable to obtain or maintain any type of substantially 
gainful employment.  In support of this claim the veteran has 
submitted a statement which noted that he had lumbosacral 
disc disease and a left knee injury and that these conditions 
did not permit work.  The barriers that prevented work 
included no lifting, pushing, pulling or bending.  The 
physician indicated that these disabilities prevented all 
work activities and that the condition was permanent.

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  However, it is the established policy 
of the VA that all veterans who are unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled on an extraschedular basis.  38 C.F.R. § 4.16 (b).  

The record reflects that service connection has been 
established for traumatic arthritis, residuals of a fracture 
of L1, currently evaluated as 40 percent disabling as of 
August 28, 2006, for residuals of a left patella fracture 
with traumatic arthritis, for residuals of a fracture of the 
left mandible, evaluated as noncompensably disabling and for 
laceration scars of the left eyebrow, face and chin, 
evaluated as noncompensably disabling for a combined 
schedular evaluation of 50 percent.

Based on the evaluations assigned for the veteran's service-
connected disabilities, it is clear that he does not meet the 
percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a).  The veteran's service-
connected disabilities are rated less than 100 percent 
disabling and the combined evaluation of the veteran's 
multiple service-connected disabilities is 50 percent, less 
than the combined rating of 70 percent or more contemplated 
under 38 C.F.R. § 4.16(a).  As such, the veteran is not 
entitled to a total evaluation based on individual 
unemployability under the provisions of 38 C.F.R. § 4.16(a).

In addition, the Board is of the opinion that the veteran is 
not entitled to a total evaluation under the provisions of 
38 C.F.R. § 4.16(b), the opinion from the veteran's private 
physician notwithstanding.  The October 2002 VA examination, 
as well as VA outpatient treatment records, do not contain 
any opinion regarding the veteran's inability to perform 
substantially gainful employment due to his service-connected 
disabilities.  While the examiner who performed the August 
2006 VA examination was asked to offer an opinion regarding 
the veteran's employability, the examiner stated that he 
could not determine whether the veteran could hold a job 
without resorting to mere speculation.  The examiner 
explained that there were a myriad of jobs that existed and 
he could not determine which the veteran could and could not 
do.  The examiner did state that with the veteran's current 
low back and knee disabilities he was unable to perform his 
usual occupation of construction due to the debilitating 
aspects of his conditions rendering him unable to climb 
ladders, perform heavy lifting and navigating uneven 
surfaces.

While the Board would agree with the assessment that the 
veteran was unable to perform occupations of a manual nature 
such as he has performed in the past, the Board is of the 
opinion that the veteran would be able to perform less 
strenuous or sedentary types of employment, particularly 
since records contained in the claims file show that the 
veteran has had some college level training.  Therefore, 
since the veteran's private physician indicated that the only 
barriers that prevented work involved physical activities 
such as lifting, pushing, pulling or bending, and that 
statement does not indicate that the veteran would be 
precluded from performing types of employment which did not 
require strenuous physical activity, the Board concludes that 
the veteran is not shown to be unable to perform all types of 
substantially gainful employment due to the severity of his 
service-connected disabilities.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation prior to August 28, 2006, 
for traumatic arthritis, residuals of a fracture of L1, is 
granted.

As of August 28, 2006, the criteria for an evaluation in 
excess of 40 percent for traumatic arthritis, residuals of a 
fracture of L1 have not been met.

An evaluation in excess of 10 percent for residuals of a 
fracture of the left patella with traumatic arthritis is 
denied.

A total evaluation based on individual unemployability due to 
service-connected disabilities is denied.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


